BeogdeN, J.
The plaintiffs based their cause of action upon the covenants and stipulations contained in the deed and not upon the notes. Hence the principle of law with respect to gifts inter vivos does not apply. The-correct rule governing the present controversy is stated in Herring v. Lumber Co., 163 N. C., 481, 79 S. E., 876, as follows: “It is very generally held here and elsewhere that the grantee in a deed poll, containing covenants and stipulations purporting to bind him, becomes bound for their performance, though he does not execute the deed.” Maynard v. Moore, 76 N. C., 158; Fort v. Allen, 110 N. C., 183, 14 S. E., 685; Helms v. Helms, 135 N. C., 164, 47 S. E., 415; Guilford v. Porter, 167 N. C., 366, 83 S. E., 564; Hill v. Hill, 176 N. C., 194, 96 S. E., 958; Adams v. Wilson, 191 N. C., 392, 131 S. E., 760.
The facts disclosed by the record bring the case at bar within the established rule, and the judgment rendered is approved.
No error.